Citation Nr: 1721034	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include psychosis. 


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

In July 2015, the Veteran testified during a Board hearing it Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  In an August 2016 statement, the Veteran's representative requested a second hearing to address newly submitted evidence.  As this decision constitutes a full grant of the remaining issue on appeal, the Board dismisses this request as moot.

In September 2015, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disability and denied it with respect to PTSD.  The Board remanded his claim for service connection for a psychiatric disability other than PTSD, as well as his claims for increased ratings for pes planus and degenerative joint disease of the left knee.  With respect to the increased rating claims, the remand instructed that a statement of the case be issued and that the issues be returned to the Board if and only if the Veteran filed a timely substantive appeal.  A statement of the case was issued in March 2016 and the Veteran did not file a substantive appeal.  Moreover, a May 2017 brief filed by his representative did not address the increased rating claims.  The Board therefore finds these appeals withdrawn as not perfected, and will not address them further in this decision.  With respect to the psychiatric disability claim, the remand instructed that relevant treatment records be obtained and that the Veteran be scheduled for a VA examination.  The appropriate records were obtained, and an examination occurred in April 2016.  The Board is therefore satisfied that the instructions in its remand of September 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

An acquired psychiatric disability other than PTSD manifested as compensable psychosis within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD, to include psychosis, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any psychiatric disabilities during active duty.  A January 1980 ophthalmology note reflects that the Veteran reported that he could "feel" radiation emanating from a radiation hazard area as he walked by it.  The Veteran subsequently underwent an inactive reserve examination on September 20, 1982, just over one year from separation.  Psychiatric abnormalities were noted in this examination, with the examiner noting that the Veteran exhibited "many, many symptoms."  The Veteran reported that he had been depressed and worried for about two weeks.

VA treatment records reflect consistent treatment for various psychological diagnoses since December 2000.  He consistently reported symptoms related to days in service he spent trying to get out of East Germany.  He stated that he was carrying top secret documents, and was being assisted by a family that allowed him to hide in their storm drain.  He reported that he witnessed them being killed while hiding.

In a March 2010 letter, the Veteran's VA treating psychiatrist stated that the Veteran was currently being treated for dysthymia and PTSD symptoms.  The psychiatrist opined that the Veteran's symptoms were as likely as not due to events the Veteran stated he experienced while in service in Berlin.  Under a November 2012 cover letter, the Veteran submitted a May 2012 private therapist letter that stated that he was under treatment for PTSD, and an August 2012 mental health questionnaire signed by a private psychiatrist.  The mental health questionnaire stated that the Veteran's condition was incurred during service, though it also suggested that the Veteran's reported traumatic events may be delusions.  Finally, an August 2013 letter signed by the Veteran's private psychiatrist and by a social worker stated that the Veteran received ongoing psychiatric treatment for PTSD focused on trauma sustained during the Veteran's service.

The Veteran underwent a VA examination in April 2016.  He reported a significant number of delusional thoughts and occasional hallucinations.  The examiner found that he did not meet the full criteria for a specific schizophrenia spectrum or psychotic disorder and therefore diagnosed him with other specified schizophrenia or other psychotic disorder with prominent delusions, overlapping mood symptoms, and hallucinations.  The examiner opined that it was less likely than not that this disability was caused by service.  This opinion was based on the rationale that the examiner believed that the Veteran's reported stressor is part of a delusional schema, and there is no evidence to suggest that this trauma occurred.  It was explained that every time the Veteran had been diagnosed with PTSD in the past, the diagnosis was based on reported trauma that was likely delusional in nature; and that his symptoms are more in line with a psychotic disorder than with PTSD.  The examiner states that: 

In reviewing his records, the earliest known report of psychiatric symptoms occurs on 09/20/1982 (after the 09/09/1982 date provided) where the Veteran self-reports psychiatric symptoms as 'many, many symptoms.' Dr. Hacker noted this as possible malingering due to disability claim. However, despite the possibility of malinger the Veteran was put given and S-3 on his PULHES which suggests that his 'diagnosis or treatment result in high risk due to potential impairment of duty function, risk to the mission or ability to maintain security clearance.' There is no evidence to support a diagnosis of malingering at this time. The next documentation of mental health problems was on a Medical Certificate of unknown date which states that the Veteran exhibited 'inappropriate behavior' and was only oriented to two spheres stating that 'Ford is President.' This documentation, because the date is illegible does not help establish a diagnosis prior to the date requested of 09/09/1982. There is no documentation establishing a mental health diagnosis, symptoms, treatment or trauma related to symptoms prior to this date.

In a May 2017 brief, the Veteran's representative points out that the examination report from September 20, 1982, states that the Veteran had for the past two weeks been depressed and worried.  This notation appears in reference to the notation of "many, many" psychological symptoms.  As the Veteran separated from service on September 9, 1981, the representative argues that these two weeks place the Veteran's symptoms within the one-year presumptive period.

The Board finds that the evidence is at least in equipoise as to whether an acquired psychiatric disability other than PTSD manifested as compensable psychosis within one year of separation from service.  As in its prior decision, the Board finds that the Veteran's accounts of his East German espionage are delusional.  The argument that he reported mental health symptoms existing for several weeks prior to the September 1982 examination is persuasive, however, particularly when coupled with the April 2016 VA examiner's conclusion that psychosis, rather than malingering, had likely been established at the time of the September 1982 examination.  Furthermore, his strange January 1980 report that he could "feel" radiation suggest that his psychotic delusions may have begun in service as well.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether an acquired psychiatric disability other than PTSD manifested as compensable psychosis within one year of separation from service, and service connection is therefore granted.  

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for an acquired psychiatric disability other than PTSD, to include psychosis, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


